              Case 4:20-cv-04012-KAW Document 16 Filed 08/12/20 Page 1 of 3




 1    SARAH WILLIAMS
      Trial Attorney
 2    Consumer Protection Branch
      U.S. Department of Justice, Civil Division
 3    PO Box 386
      Washington, DC 20044-0386
 4    Telephone: 202-616-4269
      Fax: 202-514-8742
 5    sarah.williams@usdoj.gov

 6   Counsel for Defendants
 7

 8                                 UNITED STATES DISTRICT COURT FOR THE

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION
11
      AFRICAN AMERICAN TOBACCO CONTROL
12    LEADERSHIP COUNCIL and ACTION ON                       Case No. 4:20-cv-4012-KAW
      SMOKING AND HEALTH,
13

14                   Plaintiffs,

15            v.
                                                             STIPULATION FOR EXTENSION OF
16    U.S. DEPARTMENT OF HEALTH AND
                                                             TIME TO RESPOND TO THE
      HUMAN SERVICE, ALEX M. AZAR II, in his
17                                                           COMPLAINT
      official capacity as Secretary of the U.S.
      Department of Health and Human Services; U.S.
18    FOOD AND DRUG ADMINISTRATION;
19    STEPHEN HAHN, in his official capacity as
      Commissioner of the U.S. Food and Drug
20    Administration; CENTER FOR TOBACCO
      PRODUCTS; MITCH ZELLER in his official
21    capacity as the Center for Tobacco Products,
      Director.
22

23                   Defendants.

24
            The parties have agreed upon and respectfully inform the Court of a one-week extension in the
25
     due date for the Defendants to file a response to the complaint and a one-week extension for the
26
     Plaintiffs to respond to any motion to dismiss. Fed. R. Civ. 6(b)(1)(A) (authorizing extensions of time);
27

28 STIPULATION FOR EXTENSION OF TIME
   Case No. 4:20-cv-4012-KAW
                                                         1
             Case 4:20-cv-04012-KAW Document 16 Filed 08/12/20 Page 2 of 3




 1 Civil L.R. 6-1(a) (permitting stipulations without court order). There have been no previous time

 2 extensions in this case. Defendants’ filing is currently due Friday, August 28, 2020. An extension of

 3 time by one week, up to and including September 4, 2020, will provide for the government’s internal

 4 review process, accommodate previously scheduled leave, and allow Defendants’ counsel adequate time

 5 to consult and coordinate with necessary agency personnel. The parties have also agreed that the

 6 Plaintiffs should have up to and including September 25, 2020, to respond to any motion to dismiss.

 7 These extensions will not affect any deadlines in the Court’s Case Management Order.

 8

 9
10                                                  Respectfully submitted,

11 Dated: August 12, 2020                           s/ Christopher K. Leung
                                                    Pollock Cohen LLP
12                                                  60 Broad Street, 24th Floor
                                                    New York, NY 10004
13                                                  Telephone: (212) 337-5361
                                                    Fax: (347) 696-1227
14                                                  Chris@PollockCohen.com

15                                                  Counsel for Plaintiffs

16
                                                    ETHAN P. DAVIS
17                                                  Acting Assistant Attorney General

18                                                  DANIEL FEITH
                                                    Deputy Assistant Attorney General
19
                                                    GUSTAV W. EYLER
20                                                  Acting Director

21                                                  HILARY K. PERKINS
                                                    Assistant Director
22                                                  Consumer Protection Branch

23                                                      /s/ Sarah Williams
                                                    SARAH WILLIAMS
24                                                  Trial Attorney
                                                    Consumer Protection Branch
25                                                  U.S. Department of Justice, Civil Division
                                                    P.O. Box 386
26                                                  Washington, D.C. 20044-0386
                                                    Telephone: 202-616-4269
27                                                  Fax: 202-514-8742
                                                    sarah.williams@usdoj.gov
28 STIPULATION FOR EXTENSION OF TIME
   Case No. 4:20-cv-4012-KAW
                                                        2
             Case 4:20-cv-04012-KAW Document 16 Filed 08/12/20 Page 3 of 3




 1
     Of Counsel:
 2
   ROBERT P. CHARROW
 3 General Counsel

 4 STACY CLINE AMIN
   Chief Counsel
 5 Food and Drug Administration
   Deputy General Counsel
 6 Department of Health and Human Services

 7 PERHAM GORJI
   Deputy Chief Counsel, Litigation
 8
   SAMANTHA HONG
 9 SUSAN WILLIAMS
   Associate Chief Counsel
10 Office of the Chief Counsel
   U.S. Food and Drug Administration
11 10903 New Hampshire Avenue
   White Oak 32, Room 4520
12 Silver Spring, MD 20993-0002

13 Counsel for Defendants.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION FOR EXTENSION OF TIME
   Case No. 4:20-cv-4012-KAW
                                             3
